225 N.W.2d 533 (1975)
Rita D. RONYAK, Appellant,
v.
Paul R. PANGERL, Respondent,
Henry L. Parker, Respondent.
No. 44541.
Supreme Court of Minnesota.
January 10, 1975.
Ogurak & Striker, Melvin Ogurak and Myron H. Striker, Minneapolis, for appellant.
Paul R. Pangerl, pro se.
Hoppe & Healy and Robert J. Healy, Minneapolis, for Henry L. Parker.
Considered and decided by the court without oral argument.
PER CURIAM.
This is a personal injury action arising out of an accident between an automobile owned and operated by defendant Paul R. Pangerl, in which plaintiff was riding as a passenger, and an automobile owned and operated by defendant Henry L. Parker. The jury exonerated Parker and found Pangerl's negligence to be the proximate cause of the accident. It awarded plaintiff $20,000. Plaintiff appeals on the grounds Parker was negligent as a matter of law.
The collision occurred when the automobile occupied by plaintiff was in the process of making a left turn at an intersection. There was a sharp conflict in the testimony as to the circumstances of the accident. The evidence concerning the physical facts, such as the damage to the vehicles, the point of impact indicated by debris on the highway, and the position of the cars after the accident is sufficient to support the verdict.
Other issues, not presented to the trial court, will not be considered for the first time on appeal.
Affirmed.